LIVELY, Senior Circuit Judge,
dissenting.
The First Amendment enshrines values and guarantees that lie at the core of individual human liberty. This is true whether the various clauses are considered individually or together. Yet, there is inherent in this grouping of several absolute commands a potential for conflict between two or more of them. This case concerns a conflict between the Establishment Clause and the Free Speech Clause. In my opinion, the court has reached the wrong answer in attempting to resolve this conflict.
There is no dispute that the display of a menorah is symbolic “speech” under the First Amendment. What is in dispute is whether the City of Grand Rapids violated the Establishment Clause by permitting Chabad House to erect the twenty-foot high steel menorah at a conspicuous place on Calder Plaza and leave it unattended for the eight days of the Jewish holiday of Chanukah. The majority opinion finds no violation in this case essentially for three reasons.
In the first place, the majority finds that only a resident of Grand Rapids who knows that Calder Plaza is a public forum open to all speakers and who has lived there long enough to have known and observed the various activities that have occurred there qualifies as “the reasonable observer.” I believe this definition of a reasonable observer is far too narrow.
Next, the majority concludes that because Calder Plaza is a public forum, the Free Speech Clause of the First Amendment requires that it permit all speech there, secular and religious alike. In effect, this is an interpretation that requires the Establishment Clause always to yield to the Free Speech Clause when the two are in conflict. To me, this is an erroneous interpretation of First Amendment law.
Finally, the majority opinion appears to find constitutional significance in the fact *1556that Chabad House is a private organization, not an arm of government. Obviously, the First Amendment only addresses official action. The Supreme Court has made it abundantly clear, however, that a government violates the Establishment Clause by permitting a private party to erect and maintain religious symbols on public property if the effect of such a display is to give the impression that the government, either intentionally or unintentionally, endorses or supports the religious message that the private group seeks to convey.
I disagree with all three major premises of the majority opinion for the reasons that follow, and respectfully dissent.
I.
A.
The question of whether a governmental unit violates the Establishment Clause by permitting a private religious organization to display religious symbols or engage in other religious exercises on public property depends upon the facts and circumstances in each case where the activity is challenged. Chief Justice Burger stated for the Court in Lynch v. Donnelly, 465 U.S. 668, 104 S.Ct. 1355, 79 L.Ed.2d 604 (1984):
In each case, the inquiry calls for line-drawing; no fixed, per se rule can be framed. The Establishment Clause like the Due Process Clauses is not a precise, detailed provision in a legal code capable of ready application. The purpose of the Establishment Clause “was to state an objective, not to write a statute.” Walz [v. Tax Comm., 397 U.S. 664], 668 [90 S.Ct. 1409, 1411, 25 L.Ed.2d 697] [1970], The line between permissible relationships and those barred by the Clause can no more be straight and unwavering than due process can be defined in a single "stroke or phrase or test. The Clause erects a “blurred, indistinct, and variable barrier depending on all the circumstances of a particular relationship.” Lemon, 403 U.S. at 614 [91 S.Ct. at 2112],
Id. 465 U.S. at 678-79, 104 S.Ct. at 1362. Justice O’Connor echoed that same thought in her separate opinion in Allegheny County v. Greater Pittsburgh ACLU, 492 U.S. 573, 109 S.Ct. 3086, 106 L.Ed.2d 472 (1989):
Judicial review of government action under the Establishment Clause is a delicate task. The Court has avoided drawing lines which entirely sweep away all government recognition and acknowl-edgement of the role of religion in the lives of our citizens for to do so would exhibit not neutrality but hostility to religion. Instead the courts have made case-specific examinations of the challenged government action and have attempted to do so with the aid of the standards described by Justice Blackmun in Part III-A of the Court’s opinion, (describing the Lemon test).
Id. at 623, 109 S.Ct. at 3115 (O’Connor, J., concurring). In the most recent Establishment Clause case from the Supreme Court, Justice Kennedy wrote that “[o]ur Establishment Clause jurisprudence remains a delicate and fact-sensitive one.... ” Lee v. Weisman, — U.S. -, -, 112 S.Ct. 2649, 2661, 120 L.Ed.2d 467 (1992).
B.
The statement of facts in the majority opinion is essentially accurate. There are certain facts, however, that lead me to conclude there was an Establishment Clause violation in this case.
Calder Plaza is much more associated with government than an ordinary city park. In fact, the presence of government is pervasive. The City filed exhibits with its brief consisting of a plat showing the location of the menorah in relation to the various government buildings and several photographs of the menorah in place. The surrounding buildings house the core functions of local and state government units. The photographs, taken from eye level, show the menorah from different angles with different government buildings in the background. In each picture the menorah dominates the view, and the buildings serve as a backdrop. The total effect is overwhelming; for these eight days nothing *1557else in or upon this government square captures the eye of an observer like this religious symbol. The two City exhibits are filed as an Appendix to this opinion.
The majority opinion appears to concede this much, as indeed it must, but says this strong visual impression is totally neutralized by the two-foot by three-foot sign on each side of the menorah. They call the sign a “disclaimer,” but that is not all it is. As the City’s photographs show, the sign, at the very top and in much larger letters than the disclaiming language, conveys a greeting related to the religious holiday it celebrates:
HAPPY CHANUKAH TO ALL
This Menorah display has been erected by Chabad House, a private organization. Its presence does not constitute an endorsement by the City of Grand Rapids of the organization or the display.
Judge Cornelia Kennedy admirably summarized the scene presented by this particular menorah in this particular place, and its appearance to a reasonable observer, in her concurring opinion for the original panel that heard this case:
We have here a public forum provided by the government in which some speech, the Calder sculpture, is in some fashion endorsed by the government, and other speech, the menorah, is not readily identifiable as not being endorsed or promulgated by that same government. In light of the overwhelming size and permanent appearance of the menorah, and the absence of identifiable responsible parties for twenty-three hours a day, it is not unreasonable for a neutral observer, with no knowledge of the respective religious communities’ representations and no knowledge of the permit requirements, to conclude that it may in fact be a government display. In fact, for twenty-three hours a day the only distinction between the Calder sculpture and the menorah in the eyes of a reasonable observer is the disclaimer sign.
In this case, the disclaimer is clearly inadequate to its task. The disclaimer is not at all visible to the majority of the audience of the speech. As noted by the majority opinion, the most visible part of the disclaimer is in fact not a disclaimer at all, but rather more religious speech. The actual dissociative message of the disclaimer is not available to the vast majority of the audience of the symbolic speech, and therefore cannot redeem it. I do not think it necessary to address all the possible relative size and. viewing combinations with respect to the symbolic speech’s audience and the disclaimer’s audience, but I have no trouble concluding that in light of the many factors lending credence to an inference that the menorah is government speech, this disclaimer is inadequate.
A reasonable observer of Calder Plaza, seeing a seemingly permanent and orphan sculpture at one end and a similarly permanent and orphan religious symbol at the other end, could easily infer that Grand Rapids has, for whatever reason, decided to participate in the Chanukah celebration. This appearance of an endorsement, however unintended, violates the establishment clause.
Americans United for Separation of Church and State v. City of Grand Rapids, Nos. 90-2337; 91—1391/1448, slip op. at 33-34, 1992 WL 77643 (6th Cir. Apr. 21, 1992).
II.
A.
The majority opinion argues that the plaintiff’s definition.of “the reasonable observer” is too broad and that in effect, it permits a “Heckler’s Veto” or an “Ignoramus’s Veto.” 1 I disagree. To the majority, only a resident of Grand Rapids who is familiar with the details of the city’s policy for use of Calder Plaza, and in fact, knows that many other organizations have used it as a public forum qualifies as “the reason*1558able observer.” I find this definition much too narrow.
To me, any reasonably well-informed person who happens to pass Calder Plaza during the time the twenty-foot high unattended menorah occupies the place shown in the photographs qualifies as a reasonable observer. That observer might be a passer-through or a passer-by. The reasonable observer does not have to be familiar with Grand Rapids’ religious demographics, the city’s regulations regarding use of the plaza, or past uses to which it has been put. This observer must be left to draw his or her conclusions from the vista presented at the time.
The majority opinion seeks to strengthen its reasonable observer argument by stating that anyone interested enough to investigate would read the small “disclaimer” sign and know that there was no endorsement by the City of Chabad House’s display. Again, I disagree. All the sign can inform an observer is that the City intends no endorsement. If the menorah sends a message of endorsement, the intent of the parties is irrelevant.
Counsel for Chabad House argued before the en banc court that no reasonable observer would believe that Grand Rapids, a predominantly Christian community, would endorse the faith of a very small group of its non-Christian citizens. Of course, the Establishment Clause is no less a prohibition against governmental endorsement of a minority religion than of the religion of the majority. It prohibits endorsement or support of any religion. It requires absolute neutrality in all matters religious.
B.
The majority opinion seeks to satisfy this constitutional requirement of neutrality by pointing out that the City is neutral as regards all “speakers” who desire to use the plaza, secular and religious alike. If the only issue in the case were free speech, that would be answer enough. By ignoring the constitutional significance of religious speech, however, the majority opinion reaches the unsustainable conclusion that because Calder Plaza is a public forum, no speech can be excluded on the basis of its content. Indeed, despite its statement to the contrary, the majority opinion does have the effect of holding that the public forum concept “trumps” the Establishment Clause in a case such as this.
Justice Kennedy described the relationship between protection of speech and religion under the First Amendment in Lee v. Weisman:
The First Amendment protects speech and religion by quite different mechanisms.
The Free Exercise Clause embraces a freedom of conscience and worship that has close parallels in the speech provisions of the First Amendment, but the Establishment Clause is a specific prohibition on forms of state intervention in religious affairs with no precise counterpart in the speech provisions, (citations omitted).
— U.S. at-, 112 S.Ct. at 2657-58. What this relationship requires, of course, is accommodation. The majority would require the Establishment Clause always to yield to, or accommodate the Free Speech Clause as exemplified by the public forum doctrine. I believe the accommodation should be the other way around, because as Justice Kennedy recognized, the Establishment Clause stands apart within the First Amendment as a specific prohibition against certain state activities, and there is no exact counterpart in the speech provisions. Thus, I believe that the public forum concept must accommodate the proscriptions of the Establishment Clause.
Justice Kennedy dealt with conflicts between the free speech guarantee and other constitutional rights in Burson v. Freeman, — U.S. -, 112 S.Ct. 1846, 119 L.Ed.2d 5 (1992). Concurring in the opinion of the Court, he stated:
Under what I deem the proper approach, neither a general content-based proscription of speech nor a content-based proscription of speech in a public forum can be justified unless the speech falls within *1559one of a limited set of well defined categories.
* sfe sjc * sft #
As I noted in Simon & Schuster [Inc. v. Members of New York State Crime Victims Board] [— U.S. -, 112 S.Ct. 501, 116 L.Ed.2d 476] (1991), there is a narrow area in which the First Amendment permits freedom of expression to yield to the extent necessary for the accommodation of another constitutional right. A conflict with the Establishment Clause is one of those “well defined categories” — a “narrow area in which the First Amendment permits freedom of expression to yield to the extent necessary for the accommodation of another constitutional right.” (citations omitted).
Id. at-, 112 S.Ct. at 1858-59.
We are not constituted to decided hypothetical cases or render advisory opinions to governments. On the facts of this case, the large unattended menorah at this location would send a message of endorsement or support to a reasonable observer. Thus, the district court correctly held that the public forum concept must yield to the prohibition of the Establishment Clause.
C.
In addition to its treatment of the “reasonable observer” requirement and its emphasis on the fact that Calder Plaza is a public forum, the majority opinion makes much — too much, I believe — of the fact that the “speech” involved here is that of a private group rather than speech made directly by the City. The opinion appears to argue either that the Establishment Clause applies only when the government itself is the speaker, or that its prohibition is less absolute when a private party or organization speaks under circumstances in which government support may be inferred. That reading of the First Amendment is too narrow under existing precedents. Justice Blackmun wrote for the Court in Allegheny County:
But the Establishment Clause does not limit only the religious content of the government’s own communications. It also prohibits the government’s support and promotion of religious communications by religious organizations. See, e.g., Texas Monthly, Inc. v. Bullock, 489 U.S. 1 [109 S.Ct. 890, 103 L.Ed.2d 1] (1989) (government support of the distribution of religious messages by religious organizations violates the Establishment Clause). Indeed, the very concept of “endorsement” conveys the sense of promoting someone else’s message. Thus, by prohibiting government endorsement of religion, the Establishment Clause prohibits precisely what occurred here: the government’s lending its support to the communication of a religious organization’s religious message.
492 U.S. at 600-01, 109 S.Ct. at 3105. It is clear that a government’s support and promotion of a private organization’s religious communications violate the Establishment Clause.
The majority opinion relies upon the Supreme Court’s reference to the “crucial difference” between government and private speech endorsing religion in Bd. of Educ. of Westside Community Sch. v. Mergens, 496 U.S. 226, 250, 110 S.Ct. 2356, 2372, 110 L.Ed.2d 191 (1990). The Court in Mergens did not hold or intimate that government action that supports or endorses private organizations’ religious communications can never run afoul of the Establishment Clause. The quotation merely expressed the truism that private religious expressions are not affected by the Establishment Clause absent some governmental act of support or promotion.
III.
I believe the majority opinion’s reliance upon Mergens, Widmar v. Vincent, 454 U.S. 263, 102 S.Ct. 269, 70 L.Ed.2d 440 (1981), and other decisions not involving religious symbols on publicly owned property is misplaced. Since the Supreme Court’s decisions in Lynch and Allegheny County we have a well-defined body of law dealing with the specific problem presented by this case. Although cases involving different First Amendment disagreements may provide general principles, the Supreme Court has now given us a definitive test to apply to the specific issue that arises from the governmental practice of *1560permitting displays of religious symbols in settings intimately associated with government. Justice O’Connor stated the test in her separate concurrence in Lynch, where she wrote:
What is crucial is that a government practice not have the effect of communicating a message of government endorsement or disapproval of religion. It is only practices having that effect, whether intentionally or unintentionally, that make religion relevant, in reality or public perception, to status in the political community.
465 U.S. at 692, 104 S.Ct. at 1369. What the government must avoid is sending “a message to nonadherents that they are outsiders, not full members of the political community, and an accompanying message to adherents that they are insiders, favored members of the political community.” Id. at 688,104 S.Ct. at 1367. A majority of the Supreme Court adopted the endorsement standard in Allegheny County. 492 U.S. at 597, 109 S.Ct. at 3103.
A.
The majority opinion’s heavy reliance on Mergens, a case decided under a statute, to support its view that a requirement of equal access to a public forum has constitutional primacy over the Establishment Clause is typical of its misapplication of precedent to the facts of this case. The issue in Mergens, from which the majority draws its open forum argument, was whether, under the federal Equal Access Act, a government agency — a high school— could constitutionally deny a private group use of school facilities after instructional hours to conduct a meeting involving religious expression. When the meeting ended, no religious symbols were left behind. Only after finding that the school board’s action in complying with the Equal Access Act did not amount to an endorsement of religion did the Court hold that use of the facilities for that purpose could not be denied because the school was a limited public forum. There was no intimation that if the Court had ruled otherwise on the endorsement question the public forum doctrine would have required permission to use the facilities despite the fact that such use would have violated the Establishment Clause.
Similarly, I believe that reliance upon such decisions as O’Hair v. Andrus, 613 F.2d 931 (D.C.Cir.1979) is also misplaced. The facts of O’Hair relate in no way to the facts of the present case. It involved a single religious ceremony on the Mall in Washington by the Pope. When the Catholic Mass was over the Pope departed and all vestiges of the event were, removed. The O’Hair court stated that its holding was controlled by its own previous decision in A Quaker Action Group v. Morton, 516 F.2d 717 (1975), and Allen v. Morton, 495 F.2d 65 (1973). O’Hair was decided long before Lynch and Allegheny County and does not mention, much less rely upon, the issue of endorsement. Finally, as the decision of another court of appeals that was never reviewed by the Supreme Court, O’Hair has no binding effect on this court.
Both Mergens and O’Hair concerned discrete meetings of short duration conducted by religious groups. If the sponsoring group of the religious discussions in Mer-gens had erected and left unattended for a period of time a large religious sign in front of the school, or in the classroom, I believe Lynch and Allegheny County would require a different result. These decisions would surely have required a different result if the religious group that sponsored the Pope’s appearance had left behind at the place on the Mall where the Mass was celebrated, a lighted twenty-foot high cross or crucifix.
B.
Of other post-Lynch and Allegheny County cases at the court of appeals level, the majority opinion appears to embrace Doe v. Small, 964 F.2d 611 (7th Cir.1992), with the greatest enthusiasm. In fact it describes Doe v. Small as “a case very similar to this one.” This description overlooks several critical facts that distinguish that case from the present one. First, the Doe v. Small opinion states that the religious paintings were displayed by the Jay*1561cees in Washington Park, “a quintessential public forum well removed from the seat of the City government; City Hall is some three blocks away, and no City buildings border the park. ” 964 F.2d at 613 (italics supplied). This language hardly describes a setting “very similar” to Calder Plaza. Second, when the district court in Doe v. Small granted an injunction prohibiting the display,' the City did not appeal. The issue before the en banc court of appeals was whether the injunction against the Jaycees was too broad. In describing the issues on appeal, Judge Coffey stated, “We need not and will not address the issue of whether the City of Ottawa endorsed the Jaycees’ religious speech because the City has not appealed.” Id. at 617. Thus, what is the critical issue in the present ease was neither addressed nor decided in Doe v. Small. The case is no precedent at all for this court. What the majority opinion does is quote dicta by various members of the Doe v. Small court found in four separate opinions, while ignoring those facts which deprived the decision of any true precedential value in our case.
If we are to look to decisions from other circuits for guidance, it seems to me that post-Lynch and Allegheny County cases from the Second and Fourth Circuits should provide that guidance. In Kaplan v. City of Burlington, 891 F.2d 1024 (2d Cir.1989), the court held that permitting a private group to erect a sixteen-foot high menorah in a city park in front of city hall for the period of Chanukah violated the Establishment Clause. Judge Feinberg analyzed Allegheny County in depth, and related the holdings of that case to the one before the court. As in the present case, the attorneys for the City and the private group that had erected the symbol argued that because City Hall Park was a traditional public forum, the City could not deny the private group’s request to erect the menorah. Judge Feinberg responded for the court: “If this were so, however, the public forum doctrine would swallow up the Establishment Clause.” Id. at 1029. I agree with this analysis.
I also believe that the court in Smith v. County of Albemarle, Virginia, 895 F.2d 953 (4th Cir.1990), decided the issue correctly. In Smith, the court found that a nativity scene erected on the front lawn of the County Office Building by a private group violated the Establishment Clause. The lawn was a least a “designated public forum,” which required that there be a compelling state interest in order to permit content-based regulation of speech there. The court found that a small disclaimer sign did not serve to render the display permissible. In rejecting Smith’s application to this case the majority opinion states that the lawn was “rarely used for such events,” making the “county’s citizens more likely to draw a connection” between the government and the speakers. Does the majority opinion mean that the result turns on how often the public forum is used as well as by the degree of familiarity the “reasonable observer” has with past uses?
IV.
A.
Several times since the Supreme Court decided Lynch and Allegheny County this court has dealt with the Establishment Clause issue raised by religious symbols being placed on public property, either by governmental units or private parties.
In ACLU v. City of Birmingham, 791 F.2d 1561 (6th Cir.), cert. denied, 479 U.S. 939, 107 S.Ct. 421, 93 L.Ed.2d 371 (1986), a divided panel held that a city violated the Establishment Clause by displaying a city-owned créche on the lawn of City Hall during the Christmas season. The nativity scene included the traditional figures used to depict the Biblical story of the birth of Jesus. “Absolutely nothing else [was] included in the display.” Id. at 1562. Applying the three-pronged Lemon test and Justice O’Connor’s endorsement standard in Lynch, the majority of the panel concluded that the display in a prominent position on the lawn of the official headquarters building of the municipality, without any offsetting secular symbols of the season, had the effect of endorsing Christianity.
*1562The créche called attention to a single aspect of the Christmas season — its religious origin. Thus, standing alone without any nonreligious symbols, it “sen[t] a message to nonadherents that they are outsiders, not full members of the political community, and an accompanying message to adherents that they are insiders, favored members of the political community.” Id. at 1566 (quoting Lynch, 465 U.S. at 688, 104 S.Ct. at 1367 (O’Connor, J., concurring)).
ACLU v. Wilkinson, 895 F.2d 1098 (6th Cir.1990), arose when the Commonwealth of Kentucky erected a 15-foot high stable, containing approximately 20 by 30 feet of floor space on the State Capitol grounds during the 1988 Christmas holiday season. The stable had a manger and some straw inside, but it contained no statues or figurines traditionally used to depict the birth of Jesus and events that followed. The ACLU sought an injunction to require the State to remove the stable. Three times prior to the district court hearing, church groups were permitted to conduct pageants in and around the stable with live persons and animals representing figures in the Biblical story. Id. at 1100-01.
The district judge held a hearing and viewed the site. He denied the request for an injunction, provided that the State prominently display a sign advising the public that the area around the stable was a public forum available to responsible civic and religious groups “for holiday ceremonies, pageants or displays;” the State adopt a formal written policy consistent with this notice; private funds defray all expenses in connection with the stable; and the State post a disclaimer in front of the stable “in letters big enough to be read from an automobile passing on the street before it.” Id. at 1099-1100.
A divided panel of this court affirmed the judgment denying an injunction. The majority opinion distinguished City of Birmingham and Allegheny County as follows:
The present case differs from both City of Birmingham. and Allegheny County in that here we have a structure capable of use for non-religious purposes, and the structure is unaccompanied by any display of religious figurines or statues. The nativity scene in City of Birmingham was comprised solely of “figurines depicting the Christ Child, the Mother Mary, Joseph, three costumed shepherds, and several lambs,” 791 F.2d at 1562, while the Allegheny County créche included “figures of the infant Jesus, Mary, Joseph, farm animal, shepherds, and wise men, all placed in or before a wooden representation of a manger_” 492 U.S. at 580, 109 S.Ct. at 3094, 106 L.Ed.2d at 486. (emphasis in original).
Id. at 1103. Nevertheless, because there were no secular symbols associated with the season in the immediate area of the stable, the majority concluded that, in the absence of a disclaimer, the unadorned stable might lead a “reasonable observer” to find some religious significance in the display. Id. at 1103. The combination of notice that the area was a public forum and the unequivocal disclaimer were found sufficient to dispel any message of endorsement.
Doe v. City of Clawson, 915 F.2d 244 (6th Cir.1990), involved a citizen’s challenge to the display of a créche containing all the traditional figures on the front lawn of the City Hall. Many secular figures and symbols were included in the overall display. Judge Milburn, writing for a unanimous panel, found that the display fell somewhere between the créche and menorah displays considered by the Supreme Court in Allegheny County. This court found that the City of Clawson créche, as displayed, did not violate the Establishment Clause. The court reached this conclusion after identifying three factors considered by the Allegheny County Court in making its “endorsement” determination: context, composition, and location. Id. at 247. Analyzing these factors the court found that the créche was displayed in the context of celebration of Christmas as a national holiday; the composition of the display included secular symbols of the season that had separate “focal points” with different visual stories to tell, that detracted from the *1563créche’s religious message; and although the location of the display on city hall lawn was troublesome, the “combined display” ... “conveys a message of pluralism” rather than one of endorsement. Id. at 248-49.
We also have published opinions in connection with stay orders in this case, Grand Rapids I, 922 F.2d 303 (6th Cir.1990), and in Congregation Lubavitch v. City of Cincinnati, 923 F.2d 458 (6th Cir.1991). In Grand Rapids I the panel concluded that the Chabad House had demonstrated a sufficient likelihood of success on the merits to warrant this court’s staying the district court injunction. That was the only issue before the court, and it prefaced its discussion of the merits by stating: “We strongly emphasize that we are not now deciding the appeal. That must wait until full briefing and the opportunity for oral argument.” 922 F.2d at 306.
A divided panel denied a stay of the district court’s refusal to enter an injunction in Congregation Lubavitch v. Cincinnati upon finding that while Fountain Square is a public forum in Cincinnati, it “does not carry the same suggestion of imprimatur as a location near City Hall.” 923 F.2d at 462. Judge Guy dissented and would have granted a stay until the case could be decided on the merits. He expressed the view that the public forum doctrine “does not give members of the public an unfettered right to place tangible objects in a public square and leave them there unattended_” 923 F.2d at 463.
B.
Of course, none of these decisions, and least of all, those that decided preliminary injunction questions without reaching the merits, is binding on this en banc court. The only one of these cases with facts even remotely analogous to those in the present case is Wilkinson. The Wilkinson court found the disclaimer sign dispositive in view of its determination that without a disclaimer, the stable, in its setting, would convey a message of endorsement of Christianity. 895 F.2d at 1103. But all disclaimer signs are not equal.
There was no ambiguity about the disclaimer sign in Wilkinson. It made two statements: (1) that the display was not constructed with public funds and did not constitute the Commonwealth’s endorsement of any religion or religious doctrine; and (2) that the immediate area of the stable structure was a public forum, available to all responsible citizens and groups, civic and religious, for holiday displays. 895 F.2d at 1101-02 n. 2. By contrast, the “disclaimer” in the present case contained at the sign’s very top a religious greeting, in large letters, followed by an identification of Chabad House and a statement that its presence did not constitute an endorsement by the City, all in smaller letters.
The stable in Wilkinson was just an ordinary small farm building, “capable of use for non-religious purposes.” 895 F.2d at 1103. There were no statues or figurines depicting the characters in the New Testament accounts of the birth of Jesus. When the church groups were acting out that story, “observers” would presumably draw near enough to see and hear the performance. From such location, the disclaimer sign would be clearly legible and its language would effectively negate what could otherwise easily be construed as endorsement of the religious message that clearly was being sent. By contrast, the very size and placement of the menorah, as shown by the photographs, sent its religious message far beyond those locations from which the disclaimer language could be read. From a distance, only the menorah itself and the religious message “HAPPY CHANUKAH TO ALL” could be read. Further, one who observed the stable in Wilkinson from afar saw nothing but an unremarkable building with no religious trappings; the Calder Plaza menorah, from a similar distance, sent only a religious message.
I do not believe a city or other governmental unit should be permitted to escape responsibility for permitting the erection and unattended presence of religious symbols on public land intimately associated with government by merely erecting a sign that says “what you see is not what you think you see.” If the natural effect of *1564such a display in a particular location is to create an inference of endorsement or support, no words should be found sufficient to counter that impression. If the court concludes that Wilkinson correctly held that a simple disclaimer is sufficient to satisfy the absolute prohibition of the Establishment Clause, however, I believe the disclaimer should at least be as unambiguous and clear as the one approved in Wilkinson. The sign erected by Chabad House in the present case (and all such cases must be decided on their own facts) does not satisfy that requirement.
CONCLUSION
The fact that religious expression takes place in a public forum does not in any way lessen the force of the Establishment Clause; that fact does, however, require a stringent examination to determine whether the government’s effort to limit speech in a particular setting serves a compelling government interest. Every unit of government in the United States, including the City of Grand Rapids, has a compelling interest in observing the Establishment Clause and preserving the values that Clause guarantees. To accept the majority’s construction of the interplay between Establishment Clause principles and the public forum doctrine would turn the Establishment Clause into a paper screen rather than the bulwark of separation between church and state it was intended to be.
Justice Stevens’s statement in Allegheny County provides the proper approach to cases of this kind:
In my opinion the Establishment Clause should be construed to create a strong presumption against the display of religious symbols on public property. There is always a risk that such symbols will offend nonmembers of the faith being advertised as well as adherents who consider the particular advertisement disrespectful. Some devout Christians believe that the créche should be placed only in reverential settings, such as a church or perhaps a private home; they do not countenance its use as an aid to commercialization of Christ’s birthday. In this very suit, members of the Jewish faith firmly opposed the use to which the menorah was put by the particular sect that sponsored the display at Pittsburgh’s City-County Building. Even though “[p]assersby who disagree with the message conveyed by these displays are free to ignore them, or even to turn their backs,” displays of this kind inevitably have a greater tendency to emphasize sincere and deeply felt differences among individuals than to achieve an ecumenical goal. The Establishment Clause does not allow public bodies to foment such disagreement.
492 U.S. 573, 650-51, 109 S.Ct. 3086, 3131-32, 106 L.Ed.2d 472 (Stevens, J., concurring in part and dissenting in part) (citations and footnotes omitted).
I would affirm the judgment of the district court.
*1565APPENDIX
[[Image here]]
*1566[[Image here]]
*1567[[Image here]]

. The individual plaintiffs, whom the district judge saw and heard, were concerned residents of Grand Rapids. The district court’s conclusions rest in part upon an implicit finding that these parties were representative "reasonable observers.”